 1                                                               The Honorable Michelle L. Peterson

 2

 3

 4

 5
                             IN THE UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
       ROBERT ALBERT, an individual
 8                                                          Case No. 2:19-cv-00510 RAJ - MLP
                                            Plaintiff,
 9
              v.
                                                            STIPULATED MOTION
10     LABORATORY CORPORATION OF                            EXTENDING DATE FOR ANSWER
       AMERICA, a Delaware Corporation,
11
                                          Defendant.
12

13          Plaintiff Robert Albert and Defendant Laboratory Corporation of America, by and

14   through the undersigned, respectfully request that the Court’s deadline to Answer the Complaint

15   be extended until April 30, 2019.

16          Defendant removed this matter to the United States District Court for the Western District

17   of Washington at Seattle on April 8, 2019. Defendant’s current time to answer, move against, or

18   otherwise respond to the Complaint is April 15, 2019. Counsel for the parties have conferred and

19   agreed to extend the time for Defendant to answer, move against, or otherwise respond to the

20   Complaint until April 30, 2019 if so permitted by the Court. Declaration of Jeffrey A. James, ¶3

21          Accordingly, the Parties respectfully move the Court to extend the time for Defendant to

22   answer, move against, or otherwise respond to the Complaint until April 30, 2019.

23                  IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

24

      STIPULATED MOTION TO EXTEND TIME TO ANSWER - 1                              SEBRIS BUSTO JAMES
                                                                             14205 S.E. 36th Street – Suite 325
      Case No. 2:19-cv-00510 RAJ - MLP
                                                                               Bellevue, Washington 98006
                                                                                  Phone: (425) 454-4233
 1   DATED: April 11, 2019

 2   SEBRIS BUSTO JAMES

 3   By: /s/ Jeffrey A. James
          Jeffrey A. James, WSBA #18277
 4        14205 SE 36th Street, Suite 325
          Bellevue, Washington 98006
 5        Telephone: (425) 454-4233
          jaj@sebrisbusto.com
 6        jrossiter@sebrisbusto.com

 7       Attorneys for Defendant
         Laboratory Corporation of America
 8

 9   KELLEY DRYE & WARREN LLP

10   By: /s/ Robert I. Steiner_________________
         Robert I. Steiner, Pro Hac Vice
11       Steven R. Nevolis, Pro Hac Vice
         101 Park Avenue
12       New York, NY 10178
         Tel: (212) 808-7800; Fax: (212) 808-7897
13       rsteiner@kelleydrye.com
         snevolis@kelleydrye.com
14
         Attorneys for Defendant
15       Laboratory Corporation of America

16   HKM EMPLOYMENT ATTORNEYS LLP

17   By: /s/ Jason A. Rittereiser____________
         Jason A. Rittereiser, WSBA # 43628
18       600 Stewart Street, Suite 901
         Seattle, WA 98101
19       Tel: (206) 838-2504
         jrittereiser@hkm.com
20
         Attorneys for Plaintiff
21

22

23

24

      STIPULATED MOTION TO EXTEND TIME TO ANSWER - 2        SEBRIS BUSTO JAMES
                                                       14205 S.E. 36th Street – Suite 325
      Case No. 2:19-cv-00510 RAJ - MLP
                                                         Bellevue, Washington 98006
                                                            Phone: (425) 454-4233
 1                   PURSUANT TO STIPULATION, IT IS SO ORDERED.

 2
     DATED: April 12, 2019

                                                A
 3

 4                                              MICHELLE L. PETERSON
                                                United States Magistrate Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     STIPULATED MOTION TO EXTEND TIME TO ANSWER - 3                     SEBRIS BUSTO JAMES
                                                                   14205 S.E. 36th Street – Suite 325
     Case No. 2:19-cv-00510 RAJ - MLP
                                                                     Bellevue, Washington 98006
                                                                        Phone: (425) 454-4233
